Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 15-33 pertains to Species V that reads on Fig 8   for prosecution with traverse in the communication with the Office on 01/04/2021 is acknowledged.
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)),

The requirement is still deemed proper and is therefore made FINAL.
Applicant, however, has the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
Furthermore, since the Applicant asserts that all the pending claims reads on the elected species, there is no pending claims exclude from examination unless Applicant add new claims in the future

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
                                           Claim Rejections - 35 USC § 103    
                                                                                                                                                                     
3. 	The following is a quotation of 35 U.S.C. 103 (post-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 15- 18, 22-27, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger et al. (US 2016/0351808) thereafter Luchinger 808 in view of Terashita et al (US 2017/0155007) thereafter Terashita 007.
	With regard to claim 15, Luchinger 808 (the abstract, Fig 2, Fig 3,) discloses all the invention of a method for forming an optoelectronic device, the method comprising: 
 providing a first organic layer; ; (Fig 3, ,active layer 1, including e.g. a polymer organic , a small-molecule or a perovskite active material, para [0032],[0035]) para [0029],[0049],[0068-0070],[0074]).
forming a first buffer layer comprising a first plurality of oxide nanoparticles, wherein the first buffer layer is configured to protect the first organic layer during a sputter-deposition process; (para [0029],[0039][,[0041].[0042], [0049],[0068-0070],[0074] ) and 
forming a first transparent conductive electrode such that it is disposed on the first buffer layer, wherein the first transparent conductive electrode includes a first layer(para [0142]-[0148])
	Not disclosed in Luchinger 808, is the limitation wherein a first layer of the first transparent conductive electrode is formed via sputter deposition.
Terashita 007, in the same field of endeavor of fabricating solar cell with Luchinger 808 discloses a method for forming solar cell wherein transparent conductive electrode are  formed via sputter deposition.(para [0064}
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Terashita 007 into the Luchinger 808 method and come up with the invention of claim 15.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the versatility performance of the Luchinger 808 method as taught by Terashita 007.
With regard to claim   25, Luchinger 808 discloses all the invention of a method for forming an optoelectronic device, the method comprising:
providing a first organic layer disposed on a substrate, wherein the first organic layer comprises a first perovskite; (Fig 3, ,active layer 1, including e.g. a polymer organic , a small-molecule or a perovskite active material, para [0032],[0035]) para [0029],[0049],[0068-0070],[0074], Fig 3 , substrate 2,the abstract)
forming a first buffer layer configured to protect the first organic layer during a sputter-deposition process, the first buffer layer comprising a first plurality of nanoparticles that includes at least one nanoparticle that comprises a wide-bandgap oxide; (para  [0029], [0039][, [0041]. [0042], [0049], [0068-0070], [0074]   and
depositing a first layer such that it is disposed on the first organic layer, wherein the first layer comprises a first material that is a transparent conductor, and wherein the first layer defines at least a portion of a first transparent conductive electrode.(para [0142] through [0148}
  
Not disclosed in Luchinger 808 is the limitation wherein the first layer is deposited using sputter depositing method
Terashita 007, in the same field of endeavor of fabricating solar cell with Luchinger 808 discloses a method for forming solar cell wherein transparent conductive electrode are  formed via sputter deposition.(para [0064}
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Terashita 007 into the Luchinger 808 method and come up with the invention of claim 25.
The rationale is as the following:                                                                                                          A person skilled in the art at the invention was made would have been motivated to improve the versatility performance of the Luchinger 808 method as taught by Terashita 007  
           With regard to claim 16, Luchinger 808 discloses a method wherein the first organic layer comprises a first perovskite. (Para [0032],[0035]) para [0029],[0049],[0068-0070],[0074])
            With regard to claim 17, Luchinger 808 discloses a method   
wherein the first buffer layer is formed by operations including:
providing a first solution comprising a solvent and the first plurality of nanoparticles, wherein the nanoparticles of the first plurality thereof comprise a wide bandgap oxide; ; ( para [0029],[0049],[0068-0070],[0074], Luchinger 808 discloses that the oxide nanoparticle can be Zinc Oxide , Nickel oxide , Titanium Oxide , tungsten Oxide and these metal oxide materials have wide bandgap)
distributing the first solution to form a nascent first buffer layer; and
enabling the removal of the solvent from the first solution, wherein the solvent is removed while the temperature of the optoelectronic device remains less than or equal to 200 °C.
(Luchinger claim 14)
            With regard to claim 18, Luchinger 808 discloses a method   wherein the first layer includes indium tin oxide (ITO). (Claim 10)
With regard to claim 22, Luchinger 808 discloses a method   wherein the first plurality of oxide nanoparticles includes at least one nanoparticle comprising a material selected from the group consisting of zinc oxide (ZnO), tin oxide (SnO2), titanium oxide (TiO2), tungsten oxide (W2O3), aluminum oxide (AI2O3), silicon dioxide (SiO2), nickel oxide (NiO), and molybdenum oxide (MoOx). ; ( para [0029],[0049],[0068-0070],[0074], Luchinger 808 discloses that the oxide nanoparticle can be Zinc Oxide , Nickel oxide , Titanium Oxide , tungsten Oxide and these metal oxide materials have wide bandgap)
With regard to claim 23, Luchinger 808 discloses a method   wherein the oxide nanoparticles of the first plurality thereof are doped with a first dopant that is selected from the group consisting of aluminum, hydrogen, indium, and gallium. . . (Para [0068 through [0070])
With regard to claim 24, Luchinger 808 discloses a method wherein the optoelectronic device is formed such that it is a device selected from the group consisting of a solar cell, a light emitting diode, and an electrochromic. (The abstract)
With regard to claim 26, Luchinger 808 discloses a method wherein the first buffer layer is formed by operations including: 
providing a first solution comprising a solvent and the first plurality of nanoparticles,
wherein the nanoparticles of the first plurality thereof comprise a wide bandgap oxide; ( para [0029],[0049],[0068-0070],[0074], Luchinger 808 discloses that the oxide nanoparticle can be Zinc Oxide , Nickel oxide , Titanium Oxide , tungsten Oxide and these metal oxide materials have wide bandgap) distributing the first solution to form a nascent first buffer layer; and enabling the removal of the solvent from the first solution, wherein the solvent is removed while the temperature of the optoelectronic device remains less than or equal to 200 °C. (Luchinger claim 14)
With regard to claim 27, Luchinger 808 discloses a method wherein the first material includes indium tin oxide (ITO). (Claim 10)
With regard to claim 31, Luchinger 808 discloses a method wherein at least one nanoparticles includes of zinc oxide (ZnO), tin oxide (SnO2), titanium oxide (TiO2), tungsten oxide (W2O3), aluminum oxide (AI2O3), silicon dioxide (SiO2), nickel oxide (NiO), and molybdenum oxide (MoOx). ; ( para [0029],[0049],[0068-0070],[0074], Luchinger 808 discloses that the oxide nanoparticle can be Zinc Oxide , Nickel oxide , Titanium Oxide , tungsten Oxide and these metal oxide materials have wide bandgap)
With regard to claim 32, Luchinger 808 discloses a method   wherein the oxide nanoparticles of the first plurality thereof are doped with a first dopant that is selected from the group consisting of aluminum, hydrogen, indium, and gallium. . . (Para [0068 through [0070])
With regard to claim 33, Luchinger 808 discloses a method wherein the optoelectronic device is formed such that it is a device selected from the group consisting of a solar cell, a light emitting diode, and an electrochromic. (The abstract)
                                    ALLOWABLE SUBJECT MATTER
5. 	 Claims 19-21 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 19-21 are considered allowable since prior arts of record fail to teach or suggest the limitations/steps 
--“wherein the first organic layer is formed such that is comprises a first perovskite having a second EG that is higher than the first EG; and
wherein the first layer stack includes a second transparent conductive electrode that is between the first organic layer and the first absorption layer. “--
	in combination with all other limitations/steps as recited in claim 19. 

6. 	 Claims 28-31 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 28-30 are considered allowable since prior arts of record fail to teach or suggest the limitations/steps 
--“forming the first organic layer on a first layer stack comprising a first absorption
layer having a first energy bandgap (EG), wherein the first layer stack includes a second transparent conductive electrode that is between the first organic layer and the first absorption layer; wherein the first perovskite has a second EG that is higher than the first EG; and wherein the first absorption layer includes a second material that is selected from the group consisting of silicon, copper indium gallium selenide (CIGS), and a perovskite.
	in combination with all other limitations/steps as recited in claim 28. 
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
                                                     CONCLUSION
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897